Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, 1st vessel (200) in the reply filed on 06/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-7 and 13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1, is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, of prior U.S. Patent No. 9,770,009. This is a statutory double patenting rejection.  In both cases claim 1, is the same claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,8-12,14-16, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Melzer (USPN 8,875,925).
With respect to claim 1, Metlzer shows a collapsible vessel (100), comprising: a substantially circular base (102) having a center and a peripheral edge (104a&b), comprising a plurality of ribs (128,136) dispersed between the center and the peripheral edge (104a&b); a side portion (124,132) extending substantially perpendicularly from the substantially circular base (102) and attached proximal to the peripheral edge (104a&b); wherein the substantially circular base (102) and the side portion (124,132) define an interior surface (130,138) for holding a fluid (152), and an exterior surface; wherein the collapsible vessel comprises a rubbery material (silicone); and wherein the vessel has a shape that is retained when the vessel is in an uncompressed state.
With respect to claim 2, Metlzer shows wherein the plurality of ribs (128,136)  comprises ribs disposed on the exterior surface.
With respect to claim 8, Metlzer shows wherein the rubbery material (silicone) comprises natural vulcanized rubber, synthetic rubber (silicone is considered synthetic rubber), or a combination thereof.
With respect to claim 9, Metlzer shows wherein the rubbery material (silicone) comprises ethylene propylene diene monomer-derived synthetic rubber, styrene butadiene, polychloroprene, polyurethane, styrene ethylene butylene styrene copolymer, silicone (disclosed), and combinations thereof.
With respect to claim 10, Metlzer shows wherein the rubbery material (silicone) has a tensile strength of about 1,000 pounds per square inch. (this is a claimed property see mpep copied below)

    PNG
    media_image1.png
    136
    673
    media_image1.png
    Greyscale


	With respect to claim 11, Metlzer shows wherein the rubbery material (silicone) has an elongation of about 300%. (again this is a claimed property, see MPEP above)
With respect to claim 12, Metlzer shows further comprising at least one decorative impression. (the four shapes on the outer surface near the center)
With respect to claim 13, Metlzer shows wherein the decorative impression comprises an additional rubbery material (silicone) different from the rubbery material (silicone) of the collapsible vessel. (fig. 1)
With respect to claim 14, Metlzer shows wherein the rubbery material (silicone) is suitable for contacting a fluid (152) to be consumed by a mammal.
With respect to claim 15, Metlzer shows a method of making the collapsible vessel of claim 1, comprising: causing a fluid precursor material to enter a mold defining the shape; curing the fluid precursor material to form the rubbery material (silicone); thereby obtaining the collapsible vessel. (this is a product by process limitation, see mpep copied below) 
With respect to claim 16, Metlzer shows method of making the collapsible vessel of claim 1, comprising: causing a first fluid precursor material to enter a base mold defining the substantially circular base (102) having the center and the peripheral edge (104a&b) and the plurality of ribs (128,136) dispersed between the center and the peripheral edge (104a&b); curing the first fluid (152) precursor material to form a first rubbery material (silicone), thereby obtaining the substantially circular base (102); causing a second fluid (152) precursor material to enter a side portion (124,132) mold defining the side portion (124,132); curing the second fluid (152) precursor material to form a second rubbery material (silicone), thereby obtaining the side portion (124,132); fusing the side portion (124,132) to the substantially circular base (102) proximal to the peripheral edge (104a&b), thereby obtaining the collapsible vessel. (this is a product by process limitation, see mpep copied below)

    PNG
    media_image2.png
    319
    787
    media_image2.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736